Exhibit 10.64

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT,

FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT (CREST

ENTITIES) AND FIRST AMENDMENT TO GUARANTEE AND COLLATERAL

AGREEMENT (NON-CREST ENTITIES)

This SECOND AMENDMENT TO CREDIT AGREEMENT, FIRST AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT (CREST ENTITIES) AND FIRST AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT (NON-CREST ENTITIES) (collectively, this “Amendment”) is
entered into as of this 31st day of December, 2008, by Cheniere Common Units
Holding, LLC, a Delaware limited liability company (the “Borrower”), the Loan
Parties, the Guarantors and the Grantors (as defined in the Credit Agreement
referenced below) signatory hereto, the Lenders signatory hereto and The Bank Of
New York Mellon, as administrative agent (in such capacity and together with its
successors, the “Administrative Agent”) and as collateral agent (in such
capacity and together with its successors, the “Collateral Agent”). All
capitalized terms used in this Amendment and not otherwise defined herein have
the meanings ascribed to such terms in the Credit Agreement (as defined below).

Preliminary Statements

A. Borrower has entered into that certain Credit Agreement dated as of
August 15, 2008 by and among the Borrower, the Administrative Agent, certain
affiliates of the Borrower signatory thereto and the Lenders signatory thereto
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

B. In connection with the Credit Agreement, Borrower and certain of its
affiliates have entered into that certain Guarantee and Collateral Agreement
(Non-Crest Entities) (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Non-LNG Entities Guarantee and
Collateral Agreement”);

C. In connection with the Credit Agreement, certain affiliates of Borrower have
entered into that certain Guarantee and Collateral Agreement (Crest Entities)
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “LNG Entities Guarantee and Collateral Agreement”);

D. The parties hereto desire to modify the Loan Documents in accordance with the
terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Administrative Agent, the Collateral Agent, the Required Lenders, the Borrower,
the Loan Parties, the Guarantors and the Grantors (the Borrower, the Loan
Parties, the Guarantors and the Grantors are herein each a “Cheniere Party” and
collectively, the “Cheniere Parties”) hereby agree as follows:

 

1. Amendments to the Credit Agreement.



--------------------------------------------------------------------------------

  (a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following defined terms to read in their entirety as follows:

“Loan Party” shall mean each Credit Agreement Guarantor and Grantor, other than
CQP GP, Corpus Christi LNG, LLC; Creole Trail LNG, L.P. and the Marketing
Entities.

 

  (b) Schedule 1A to the Credit Agreement is hereby amended to add (i) Corpus
Christi LNG, LLC, a Delaware limited liability company (“Corpus Christi LNG,
LLC”), (ii) Creole Trail LNG, L.P. a Delaware limited partnership (“Creole Trail
LNG, L.P.”) and (iii) Cheniere LNG Services S.A.R.L., a Société à Responsabilité
Limitée organized under the laws of France (“Cheniere LNG Services S.A.R.L.”) to
the list of Grantors set forth therein, and accordingly Schedule 1A to the
Credit Agreement is hereby deleted and replaced with Schedule 1A as attached
hereto.

 

  (c) Schedule 1B to the Credit Agreement is hereby amended to add (i) Corpus
Christi LNG, LLC and (ii) Creole Trail LNG, L.P. to the list of LNG Entities set
forth therein, and accordingly Schedule 1B to the Credit Agreement is hereby
deleted and replaced with Schedule 1B as attached hereto.

 

  (d) Schedule 1C to the Credit Agreement is hereby amended to add Cheniere LNG
Services S.A.R.L. to the list of Non-LNG Entities set forth therein, and
accordingly Schedule 1C to the Credit Agreement is hereby deleted and replaced
with Schedule 1C as attached hereto.

 

2. Amendments to the LNG Entities Guarantee and Collateral Agreement.

 

  (a) Each of Corpus Christi LNG, LLC and Creole Trail LNG, L.P. hereby joins
the LNG Entities Guarantee and Collateral Agreement as a Grantor signatory
thereto and assumes the covenants, obligations and liabilities of a Grantor
thereunder, and agrees to be bound thereby as if it had been an original party
thereto, and confirms that upon joining the LNG Entities Guarantee and
Collateral Agreement the representations and warranties set forth therein shall
be true and correct with respect to it, except to the extent they relate to an
earlier date in which case they shall be true and correct as of such earlier
date.

 

  (b) Schedule 1 to the LNG Entities Guarantee and Collateral Agreement is
hereby amended to add Corpus Christi LNG, LLC and Creole Trail LNG, L.P. to the
list of Intercompany Loan Parties set forth therein, and accordingly Schedule 1
to the LNG Entities Guarantee and Collateral Agreement is hereby deleted and
replaced with Schedule 1 as attached hereto.

 

3. Amendments to the Non-LNG Entities Guarantee and Collateral Agreement.

 

  (a)

Cheniere LNG Services S.A.R.L. hereby joins the Non-LNG Entities Guarantee and
Collateral Agreement as a Grantor signatory thereto and assumes the covenants,
obligations and liabilities of a Grantor thereunder, and agrees to be bound
thereby as if it had been an original party thereto, and confirms that upon



--------------------------------------------------------------------------------

 

joining the LNG Entities Guarantee and Collateral Agreement the representations
and warranties set forth therein shall be true and correct with respect to it,
except to the extent they relate to an earlier date in which case they shall be
true and correct as of such earlier date.

 

  (b) Schedule 1 to the Non-LNG Entities Guarantee and Collateral Agreement is
hereby amended to add Cheniere LNG Services S.A.R.L. to the list of Intercompany
Loan Parties set forth therein, and accordingly Schedule 1 to the Non-LNG
Entities Guarantee and Collateral Agreement is hereby deleted and replaced with
Schedule 1 as attached hereto.

 

4. Representations and Warranties. Each Cheniere Party hereby represents and
warrants to the Administrative Agent, the Collateral Agent and the Lenders
(which representations and warranties shall survive the execution and delivery
of this Amendment), as follows:

 

  (a) Absence of Defaults. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute a Default or Event of Default after giving effect to this
Amendment.

 

  (b) Enforceability. This Amendment has been duly executed and delivered by
such Cheniere Party and constitutes a legal, valid and binding obligation of
such Cheniere Party enforceable against such Cheniere Party in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

  (c) Authorization, No Conflicts. The execution, delivery and performance of
this Amendment by each Cheniere Party (i) has been duly authorized by all
requisite organizational action of such Cheniere Party and (ii) will not
(A) violate (1) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of such Cheniere Party, (2) any order of any Governmental Authority or
arbitrator or (3) any provision of any indenture, agreement or other instrument
to which such Cheniere Party is a party or by which it or any of its property is
or may be bound, (B) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument or
(C) result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by such Cheniere Party (other
than Liens created under the Security Documents).



--------------------------------------------------------------------------------

5. Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction of each the following conditions precedent:

 

  (a) Execution. The Administrative Agent shall have received duly executed and
delivered counterparts of this Amendment that, when taken together, bear the
signatures of the Cheniere Parties, the Required Lenders, the Administrative
Agent and the Collateral Agent.

 

  (b) Representations and Warranties. The representations and warranties
contained herein shall be true and correct in all respects.

 

  (c) Restated Global Intercompany Note. The Collateral Agent shall have
received an original restated Global Intercompany Note in the form of Exhibit F
to the Credit Agreement, executed by each of the parties originally signatory
thereto, along with Corpus Christi LNG, LLC, Creole Trail LNG, L.P. and Cheniere
LNG Services S.A.R.L. (each a “New Cheniere Party” and collectively the “New
Cheniere Parties”), and such restated Global Intercompany Note shall have been
duly and validly pledged to the Collateral Agent, for the ratable benefit of the
Secured Parties, accompanied by instruments of transfer endorsed in blank.

 

  (d) Other Documents. The Lenders shall have received (i) a copy of the
certificate or articles of incorporation or other formation documents, including
all amendments thereto, of each New Cheniere Party, certified as of a recent
date by the Secretary of State of the state of its organization (for each
domestic entity), and a certificate as to the good standing of each New Cheniere
Party as of a recent date, from such Secretary of State (for each domestic
entity); (ii) a certificate of the Secretary or Assistant Secretary of each new
Cheniere Party dated as of the date hereof and certifying (A) that attached
thereto is a true and complete copy of the by-laws, limited partnership
agreement or operating agreement, as the case may be, of such entity in effect
on such date and at all times since a date prior to the date of the resolutions
described in clause (B) below (such by-laws, limited partnership agreement or
operating agreement to be in form and substance reasonably satisfactory to the
Lenders), (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors or managers, as the case may be, of each
of New Cheniere Party authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and the granting of the Liens contemplated
to be granted under the Security Documents to which it is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or other
formation documents of such New Cheniere Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such New Cheniere Party and
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to (ii) above.



--------------------------------------------------------------------------------

  (e) Necessary Consents. Each Cheniere Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

 

  (f) Fees. All fees and expense reimbursements payable by the Borrower to the
Administrative Agent, the Collateral Agent or the Lenders for which invoices
have been presented shall have been paid in full.

Notwithstanding anything to the contrary in this Amendment, each Lender by
delivering its signature page to this Amendment shall be deemed to have
acknowledged receipt of and consented to and approved the Amendment and each
other document required to be approved by any Agent or any Lender, as
applicable, on the date such Lender delivers its signature to this Amendment and
the Administrative Agent shall be entitled to rely on such confirmation.

 

6. Reference to and Effect Upon the Loan Documents.

 

  (a) Except as specifically set forth above, each of Credit Agreement, the LNG
Entities Guarantee and Collateral Agreement, the Non-LNG Entities Guarantee and
Collateral Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

  (b) Any reference in any Loan Document to the Credit Agreement, the LNG
Entities Guarantee and Collateral Agreement and the Non-LNG Entities Guarantee
and Collateral Agreement shall be a reference to the Credit Agreement, the LNG
Entities Guarantee and Collateral Agreement and the Non-LNG Entities Guarantee
and Collateral Agreement as modified by this Amendment, and any reference in any
Loan Document to any other Loan Document shall be a reference to such referenced
Loan Document as modified by this Amendment.

 

  (c) This Amendment is a Loan Document. The provisions of Section 9.15 of the
Credit Agreement shall apply with like effect to this Amendment.

 

7. Further Assurances. Each Cheniere Party hereby agrees to authorize, execute
and deliver all additional instruments, certificates, financing statements,
agreements or documents, and take all such actions as the Administrative Agent
or the Collateral Agent may reasonably request for the purposes of implementing
or effectuating the provisions of this Amendment.

 

8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.

 

10. Counterparts. This Waiver may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form, and all of such counterparts
taken together constitute one instrument.



--------------------------------------------------------------------------------

11. Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 

12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.

 

13. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

CHENIERE COMMON UNITS HOLDING, LLC, as Borrower and as a Grantor under the Non-
LNG Entities Guarantee and Collateral Agreement By:   /s/ Graham A. McArthur  
Name: Graham A. McArthur   Title: Treasurer

 

CORPUS CHRISTI LNG, LLC, as a Grantor under the LNG Entities Guarantee and
Collateral Agreement By:   /s/ Graham A. McArthur   Name: Graham A. McArthur  
Title: Treasurer

 

CREOLE TRAIL LNG, L.P., as a Grantor under the LNG Entities Guarantee and
Collateral Agreement By:   /s/ Graham A. McArthur   Name: Graham A. McArthur  
Title: Treasurer

 

CHENIERE LNG SERVICES S.A.R.L., as a Grantor under the Non-LNG Entities
Guarantee and Collateral Agreement By:   /s/ Jean Abiteboul   Name: Jean
Abiteboul   Title: Manager

 

CHENIERE CORPUS CHRISTI PIPELINE, L.P., as a Loan Party and as a Guarantor and a
Grantor under the Non-LNG Entities Guarantee and Collateral Agreement By:   /s/
Graham A. McArthur   Name: Graham A. McArthur   Title: Treasurer



--------------------------------------------------------------------------------

CHENIERE CREOLE TRAIL PIPELINE, L.P., as a Loan Party and as a Guarantor and a
Grantor under the Non-LNG Entities Guarantee and Collateral Agreement By:   /s/
Graham A. McArthur   Name: Graham A. McArthur   Title: Treasurer

 

CHENIERE ENERGY OPERATING CO., INC., as a Loan Party and as a Guarantor and a
Grantor under the Non-LNG Entities Guarantee and Collateral Agreement By:   /s/
Graham A. McArthur   Name: Graham A. McArthur   Title: Treasurer

 

CHENIERE ENERGY PARTNERS GP, LLC, as a Grantor under the LNG Entities Guarantee
and Collateral Agreement By:   /s/ Graham A. McArthur   Name: Graham A. McArthur
  Title: Treasurer

 

CHENIERE ENERGY SHARED SERVICES, INC., as a Loan Party and as a Guarantor and a
Grantor under the LNG Entities Guarantee and Collateral Agreement By:   /s/
Graham A. McArthur   Name: Graham A. McArthur   Title: Treasurer



--------------------------------------------------------------------------------

CHENIERE ENERGY, INC., as a Loan Party and as a Guarantor and a Grantor under
the LNG Entities Guarantee and Collateral Agreement By:   /s/ Graham A. McArthur
  Name: Graham A. McArthur   Title: Treasurer

 

CHENIERE LNG HOLDINGS, LLC, as a Loan Party and as a Guarantor and a Grantor
under the LNG Entities Guarantee and Collateral Agreement By:   /s/ Graham A.
McArthur   Name: Graham A. McArthur   Title: Treasurer

 

CHENIERE LNG O&M SERVICES, LLC, as a Loan Party and as a Guarantor and a Grantor
under the LNG Entities Guarantee and Collateral Agreement under the LNG Entities
Guarantee and Collateral Agreement By:   /s/ Graham A. McArthur   Name: Graham
A. McArthur   Title: Treasurer

 

CHENIERE LNG SERVICES, INC., as a Loan Party and as a Guarantor and a Grantor
under the Non-LNG Entities Guarantee and Collateral Agreement By:   /s/ Graham
A. McArthur   Name: Graham A. McArthur   Title: Treasurer



--------------------------------------------------------------------------------

CHENIERE LNG TERMINALS, INC., as a Loan Party and as a Guarantor and a Grantor
under the LNG Entities Guarantee and Collateral Agreement By:   /s/ Graham A.
McArthur   Name: Graham A. McArthur   Title: Treasurer CHENIERE LNG, INC., as a
Loan Party and as a Guarantor and a Grantor under the LNG Entities Guarantee and
Collateral Agreement By:   /s/ Graham A. McArthur   Name: Graham A. McArthur  
Title: Treasurer CHENIERE MARKETING, LLC (formerly Cheniere Marketing, Inc.), as
a Grantor under the LNG Entities Guarantee and Collateral Agreement By:   /s/
Graham A. McArthur   Name: Graham A. McArthur   Title: Treasurer CHENIERE
MIDSTREAM HOLDINGS, INC., as a Loan Party and as a Guarantor and a Grantor under
the Non-LNG Entities Guarantee and Collateral Agreement By:   /s/ Graham A.
McArthur   Name: Graham A. McArthur   Title: Treasurer CHENIERE PIPELINE
COMPANY, as a Loan Party and as a Guarantor and a Grantor under the Non-LNG
Entities Guarantee and Collateral Agreement By:   /s/ Graham A. McArthur   Name:
Graham A. McArthur   Title: Treasurer



--------------------------------------------------------------------------------

CHENIERE PIPELINE GP INTERESTS, LLC, as a Loan Party and as a Guarantor and a
Grantor under the Non-LNG Entities Guarantee and Collateral Agreement By:   /s/
Graham A. McArthur   Name: Graham A. McArthur   Title: Treasurer CHENIERE
SOUTHERN TRAIL GP, INC., as a Loan Party and as a Guarantor and a Grantor under
the Non-LNG Entities Guarantee and Collateral Agreement By:   /s/ Graham A.
McArthur   Name: Graham A. McArthur   Title: Treasurer CHENIERE SOUTHERN TRAIL
PIPELINE, L.P., as a Loan Party and as a Guarantor and a Grantor under the
Non-LNG Entities Guarantee and Collateral Agreement By:   /s/ Graham A. McArthur
  Name: Graham A. McArthur   Title: Treasurer CHENIERE SUPPLY & MARKETING, INC.,
as a Grantor under the Non-LNG Entities Guarantee and Collateral Agreement By:  
/s/ Graham A. McArthur   Name: Graham A. McArthur   Title: Treasurer



--------------------------------------------------------------------------------

GRAND CHENIERE PIPELINE, LLC, as a Loan Party and as a Guarantor and a Grantor
under the Non-LNG Entities Guarantee and Collateral Agreement By:   /s/ Graham
A. McArthur   Name: Graham A. McArthur   Title: Treasurer SABINE PASS TUG
SERVICES, LLC, as a Loan Party and as a Guarantor and a Grantor under the
Non-LNG Entities Guarantee and Collateral Agreement By:   /s/ Graham A. McArthur
  Name: Graham A. McArthur   Title: Treasurer



--------------------------------------------------------------------------------

BLACKSTONE DISTRESSED SECURITIES FUND L.P., as a Lender By: Blackstone
Distressed Securities Advisors L.P., its Investment Manager By   /s/ George Fan
Name:   George Fan Title:   Authorized Signatory



--------------------------------------------------------------------------------

GSO SPECIAL SITUATIONS FUND LP, as a Lender By: GSO Capital Partners LP, its
investment advisor By:   /s/ George Fan Name:   George Fan Title:   Chief Legal
Officer GSO COF FACILITY LLC, as a Lender By: GSO Capital Partners LP as
Portfolio Manager By:   /s/ George Fan Name:   George Fan Title:   Chief Legal
Officer GSO CREDIT OPPORTUNITIES FUND (HELIOS), L.P., as a Lender By: GSO
Capital Partners LP, its investment advisor By:   /s/ George Fan Name:   George
Fan Title:   Chief Legal Officer GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND
LTD., as a Lender By: GSO Capital Partners LP, its investment advisor By:   /s/
George Fan Name:   George Fan Title:   Chief Legal Officer



--------------------------------------------------------------------------------

SCORPION CAPITAL PARTNERS, LP, as a Lender By: Scorpion GP, LLC By:   /s/ Nuno
Brandolini Name:   Nuno Brandolini Title:   Manager



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as

  Administrative Agent and Collateral Agent

By:   /s/ Stephen K. O’Neal Name:   Stephen K. O’Neal Title:   Managing Director



--------------------------------------------------------------------------------

Schedule 1A

(To Credit Agreement)

LIST OF GUARANTORS AND GRANTORS

 

Guarantors

  

Grantors

Cheniere Energy, Inc.    Cheniere Energy, Inc. Cheniere Midstream Holdings, Inc.
   Cheniere Midstream Holdings, Inc. Cheniere LNG Services, Inc.    Cheniere LNG
Services, Inc. Cheniere Pipeline Company    Cheniere Pipeline Company Cheniere
Pipeline GP Interests, LLC    Cheniere Pipeline Interests GP, LLC Grand Cheniere
Pipeline, LLC    Grand Cheniere Pipeline, LLC Cheniere Southern Trail GP, Inc.
   Cheniere Southern Trail GP, Inc. Cheniere LNG, Inc.    Cheniere LNG, Inc.
Cheniere LNG Terminals, Inc.    Cheniere LNG Terminals, Inc. Cheniere LNG
Holdings, LLC    Cheniere LNG Holdings, LLC Cheniere Energy Shared Services,
Inc.    Cheniere Energy Shared Services, Inc. Cheniere Creole Trail Pipeline,
L.P.    Cheniere Creole Trail Pipeline, L.P. Cheniere Corpus Christi Pipeline,
L.P.    Cheniere Corpus Christi Pipeline, L.P. Cheniere LNG O&M Services, LLC   
Cheniere LNG O&M Services, LLC Cheniere Energy Operating Co., Inc.    Cheniere
Common Units Holding, LLC Sabine Pass Tug Services, LLC    Cheniere Supply &
Marketing, Inc. Cheniere Southern Trail Pipeline, L.P.    Cheniere Marketing,
LLC (formerly Cheniere Marketing, Inc.)    Cheniere Energy Partners GP, LLC   
Cheniere Energy Operating Co., Inc.    Sabine Pass Tug Services, LLC    Cheniere
Southern Trail Pipeline, L.P.    Corpus Christi LNG, LLC    Creole Trail LNG,
L.P.    Cheniere LNG Services S.A.R.L.



--------------------------------------------------------------------------------

Schedule 1B

(To Credit Agreement)

LIST OF LNG ENTITIES

Cheniere Energy, Inc.

Cheniere Energy Shared Services, Inc.

Cheniere LNG & O&M Services, LLC

Cheniere LNG, Inc.

Cheniere LNG Terminals, Inc.

Cheniere LNG Holdings, LLC

Cheniere Energy Partners GP, LLC

Cheniere Marketing, LLC (formerly Cheniere Marketing, Inc.)

Corpus Christi LNG, LLC

Creole Trail LNG, L.P.



--------------------------------------------------------------------------------

Schedule 1C

(To Credit Agreement)

LIST OF NON-LNG ENTITIES

Cheniere Midstream Holdings, Inc.

Cheniere Energy Operating Co., Inc.

Cheniere Pipeline Company

Sabine Pass Tug Services, LLC

Cheniere Pipeline GP Interests, LLC

Cheniere Southern Trail GP, Inc.

Grand Cheniere Pipeline, LLC

Cheniere Southern Trail Pipeline, L.P.

Cheniere Creole Trail Pipeline, L.P.

Cheniere Corpus Christi Pipeline, L.P.

Cheniere LNG Services, Inc.

Cheniere Common Units Holding, LLC

Cheniere Supply & Marketing, Inc.

Cheniere LNG Services S.A.R.L.



--------------------------------------------------------------------------------

Schedule 1

(To LNG Entities Guarantee and Collateral Agreement)

Part 1 Pledgors

Cheniere Energy, Inc.

Cheniere Energy Shared Services, Inc.

Cheniere LNG & O&M Services, LLC

Cheniere LNG, Inc.

Cheniere LNG Terminals, Inc.

Cheniere LNG Holdings, LLC

Part 2 Intercompany Loan Parties

Cheniere Energy, Inc.

Cheniere Energy Shared Services, Inc.

Cheniere LNG & O&M Services, LLC

Cheniere LNG, Inc.

Cheniere LNG Terminals, Inc.

Cheniere LNG Holdings, LLC

Cheniere Marketing, LLC (formerly Cheniere Marketing, Inc.)

Corpus Christi LNG, LLC

Creole Trail LNG, L.P.



--------------------------------------------------------------------------------

Schedule 1

(To Non-LNG Entities Guarantee and Collateral Agreement)

Part 1. Pledgors

Cheniere Common Units Holding, LLC

Cheniere Midstream Holdings, Inc.

Cheniere Pipeline Company

Cheniere Pipeline GP Interests, LLC

Cheniere Southern Trail GP, Inc.

Grand Cheniere Pipeline, LLC

Cheniere Creole Trail Pipeline, L.P.

Cheniere Corpus Christi Pipeline, L.P.

Cheniere LNG Services, Inc.

Part 2. Intercompany Loan Parties

Cheniere Common Units Holding, LLC

Cheniere Midstream Holdings, Inc.

Cheniere Pipeline Company

Cheniere Pipeline GP Interests, LLC

Cheniere Southern Trail GP, Inc.

Grand Cheniere Pipeline, LLC

Cheniere Creole Trail Pipeline, L.P.

Cheniere Corpus Christi Pipeline, L.P.

Cheniere LNG Services, Inc.

Cheniere Supply & Marketing, Inc.

Cheniere Energy Operating Co., Inc.

Sabine Pass Tug Services, LLC

Cheniere Southern Trail Pipeline, L.P.

Cheniere LNG Services S.A.R.L.